F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         May 11, 2006
                          FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                         Clerk of Court

    U.S. CELLULAR CORPORATION,

             Plaintiff,

    BILL JOHNSON,                                       No. 02-7124
                                                  (D.C. No. 02-CV-185-P)
             Plaintiff-Intervenor-                      (E.D. Okla.)
             Appellant,

    v.

    BOARD OF ADJUSTMENT OF THE
    CITY OF SEMINOLE, OKLAHOMA,

             Defendant-Appellee.


                          ORDER AND JUDGMENT *


Before O’BRIEN and BALDOCK, Circuit Judges, and BRORBY, Senior Circuit
Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Plaintiff-intervenor Bill Johnson appeals from an order denying his request

for a mandatory injunction under the Telecommunications Act of 1996 (TCA),

47 U.S.C. § 332(c)(7)(B). 1 Specifically, Mr. Johnson claims the Board of


1
       47 U.S.C. § 332(c)(7) provides in relevant part:

    (A) General authority

    Except as provided in this paragraph, nothing in this chapter shall limit or
    affect the authority of a State or local government or instrumentality thereof
    over decisions regarding the placement, construction, and modification of
    personal wireless service facilities.

    (B) Limitations

    (i) The regulation of the placement, construction, and modification of personal
    wireless service facilities by any State or local government or instrumentality
    thereof--

     (I) shall not unreasonably discriminate among providers of functionally
     equivalent services; and

     (II) shall not prohibit or have the effect of prohibiting the provision of
     personal wireless services.

    (ii) A State or local government or instrumentality thereof shall act on any
    request for authorization to place, construct, or modify personal wireless
    service facilities within a reasonable period of time after the request is duly
    filed with such government or instrumentality, taking into account the nature
    and scope of such request.

    (iii) Any decision by a State or local government or instrumentality thereof to
    deny a request to place, construct, or modify personal wireless service
    facilities shall be in writing and supported by substantial evidence contained in
    a written record.

                                                                        (continued...)

                                         -2-
Adjustment of the City of Seminole, Oklahoma (the Board) violated the TCA

when it denied a request for a zoning variance to construct and locate a cellular

transmission tower on his property. 2 As initially proposed, the tower was to be

used by U.S. Cellular Corporation (USCC) to provide wireless communication

services, see Aplt. App. at 9, and “[a]t the top of the [tower] there [was going to]

be a triangular platform” on which would be placed several antennas, id. Mr.

Johnson and USCC jointly requested the variance because the proposed location




1
    (...continued)
       (iv) No State or local government or instrumentality thereof may regulate the
       placement, construction, and modification of personal wireless service
       facilities on the basis of the environmental effects of radio frequency
       emissions to the extent that such facilities comply with the Commission’s
       regulations concerning such emissions.

      (v) Any person adversely affected by any final action or failure to act by a
      State or local government or any instrumentality thereof that is inconsistent
      with this subparagraph may, within 30 days after such action or failure to act,
      commence an action in any court of competent jurisdiction. The court shall
      hear and decide such action on an expedited basis. Any person adversely
      affected by an act or failure to act by a State or local government or any
      instrumentality thereof that is inconsistent with clause (iv) may petition the
      Commission for relief.
2
       USCC obtained an option to lease part of Mr. Johnson’s property where it
proposed to erect its cellular tower. For that reason it prepared an application for
a setback variance listing it and Mr. Johnson as joint applicants. USCC decided
not to exercise its option and withdrew from the process. Mr. Johnson also
requested a writ of mandamus and a declaratory judgment from the district court.
Those requests are not relevant to the issues raised in this appeal, and we
therefore do not need to address them.

                                           -3-
for the tower did not meet the City’s setback requirements. 3

       After the Board denied the variance request for Mr. Johnson’s property,

USCC entered into a lease agreement with the City of Seminole,          see Ex. B to

USCC’s Motion to Dismiss Appeal, and USCC subsequently placed its antennas

on a water tower owned by the City,      id. , Ex. A at 2-3. Thus, while USCC was

initially a plaintiff in the district court action, it is not a party to this appeal.

USCC has also specifically informed this court that “it will not take any further

action to gain the permits and approvals necessary to place a tower on [Mr.

Johnson’s] property.”    Id. at 3. Nonetheless, Mr. Johnson is still seeking a

variance for the proposed tower, and he has suffered an injury for purposes of

establishing Article III standing, and his application for a variance is not moot.

       As set forth herein, we conclude that the Board did not violate the TCA’s

procedural requirements when it denied Mr. Johnson’s request for a variance from

the City’s setback requirements.      We therefore affirm the district court’s denial of

injunctive relief under the TCA.

       A. Telecommunications Act of 1996.

       According to the TCA, “[a]ny decision of a State or local government . . .



3
      The city’s zoning ordinance “requires a setback of 120% of the tower
height from all property lines. Further, said Section requires all towers to be
setback their height distance from any structure that is being occupied.” Aplt.
App. at 227.

                                            -4-
to deny a request to . . . construct . . . personal wireless facilities shall be in

writing and supported by substantial evidence contained in a written record.”

47 U.S.C. § 332(c)(7)(B)(iii). With regard to the “in writing” requirement, we

agree with the following reasoning of the Sixth Circuit:

       We hold that for a decision by a State or local government . . .
       denying a request to place, construct, or modify personal wireless
       service facilities to be “in writing” for the purposes of . . .
       § 332(c)(7)(B)(iii), it must (1) be separate from the written record;
       (2) describe the reasons for the denial; and (3) contain a sufficient
       explanation of the reasons for the denial to allow a reviewing court
       to evaluate the evidence in the record that supports those reasons.

New Par v. City of Saginaw , 301 F.3d 390, 395-96 (6th Cir. 2002);        see also

United States Cellular Telephone of Greater Tulsa, L.L.C. v. City of Broken

Arrow, Oklahoma , 340 F.3d 1122, 1135 (10th Cir. 2003) (noting that the purpose

of the TCA’s “‘writing’ requirement is to facilitate meaningful judicial review”).

Consequently, “we do not require formal findings of fact or conclusions of law

. . . . Nor need a board’s written decision state every fact in the record that

supports its decision.”   National Tower, LLC v. Plainville Zoning Bd. of Appeals       ,

297 F.3d 14, 20-21 (1st Cir. 2002).

       With regard to the “substantial evidence” requirement, we also agree with

the Sixth Circuit that “the ‘substantial evidence’ standard of section 332 is the

traditional standard employed by the courts for review of agency action.”         New

Par , 301 F.3d at 396 (quotation omitted);    accord Cellular Tel. Co. v. Town of


                                             -5-
Oyster Bay , 166 F.3d 490, 494 (2d Cir. 1999);      National Tower, LLC , 297 F.3d at

21. Thus, “[s]ubstantial evidence, in [this] context, has been construed to mean

less than a preponderance, but more than a scintilla of evidence. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Town of Oyster Bay , 166 F.3d at 494. As we have recognized,

however, the TCA’s requirement that local zoning decisions be supported by

substantial evidence “does not affect or encroach upon the substantive standards

to be applied under established principles of state and local law.”       City of Broken

Arrow, 340 F.3d at 1133 (quotation omitted). As a result, when considering a

request to construct a wireless service facility, local zoning authorities may

consider factors such as aesthetics and public safety. Their discretion is not

unfettered, however, and “[m]ere generalized concerns . . . are insufficient to

create substantial evidence . . . .”   Preferred Sites, LLC v. Troup County    , 296 F.3d

1210, 1219 (11th Cir. 2002);      see also Southwestern Bell Mobile Sys., Inc. v. Todd     ,

244 F.3d 51, 57 (1st Cir. 2001) (“[T]he TCA . . . provides protections from

irrational or substanceless decisions by local authorities.”).

       Following the lead of the First Circuit, “[w]e [also] make explicit another

aspect of judicial review of local [zoning] decisions [under the TCA],” and that is

that “[a] board may not provide the applicant with one reason for a denial and

then, in court, seek to uphold its decision on different grounds.”      National Tower,


                                             -6-
LLC , 297 F.3d at 21; accord Preferred Sites, LLC , 296 F.3d at 1220 n.9 (stating

that a zoning board “may not rely on rationalizations constructed after the fact to

support the denial of [an] application”)   . In other words, “[p]ost-hoc rationales

cannot serve as substantial evidence.” USOC of Greater Iowa, Inc. v. City of

Bellevue, Nebraska, 279 F. Supp. 2d 1080, 1087 (D. Neb. 2003).

       Finally, as a means to enforce the written decision and substantial evidence

requirements, the TCA provides a private cause of action for “[a]ny person

adversely affected by any final action . . . by a State or local government . . . that

is inconsistent with [§ 332(c)(7)(B)(iii)].” 47 U.S.C. § 332(c)(7)(B)(v).

Although the TCA does not provide a statutory remedy for a violation of its

provisions, it is well established that “injunctive relief is an appropriate remedy

for violations of [the TCA’s procedural requirements].” New Par , 301 F.3d

at 399. The decision of whether to grant equitable relief under the TCA is a

matter left to the discretion of the district court. See Preferred Sites, LLC, 296

F.3d at 1220-22.

       B. Proceedings Before the Board and the District Court.

       While Mr. Johnson and USCC were nominally joint applicants for the

variance, USCC presented the case before the Board, which met to vote on the

requested zoning variance on March 14, 2002. At that time, USCC had revised its

plans regarding the proposed tower, and, instead of a 140 foot monopole tower, it


                                            -7-
was requesting a variance to construct a shorter 120 foot sectional tower. As

reflected in the minutes of the Board’s meeting on March 14, 2002, however, the

Board addressed both the newly-proposed 120 foot sectional tower and the

original 140 foot monopole tower, and the board denied the requested variances

as to both towers.   See Aplt. App. at 23-24.

       The minutes of the Board’s March 14, 2002 meeting were authored by

Buster Wilcox, the City of Seminole’s Director of Community Services, and the

minutes give the following explanation for why the variances were denied:

               Request from property owner for a variance of 30’ on east
       property line and 20’ on west property line as required by City
       Ordinance #877 . . . . A shorter (120’) sectional tower still does not
       meet setbacks as required by ordinance. The sectional tower could
       fall to the center of Eureka Street and across the alley to the west.
       Also, the tower could fall over 50’ of Bill’s Garage. The locations
       are just not big enough to construct a 120’ sectional tower, nor a
       140’ monopole tower. . . . Variance denied.

              Property owner requested a vote on the 140’ monopole tower
       since it was continued instead of withdrawn. . . . Variance denied.

Id. The Board did not issue a separate written decision denying the variances. In

addition, although a formal “Board of Adjustment Record” was subsequently

compiled by counsel for the Board in June 2002,      id. at 3, it does not appear that a

formal written record had been compiled prior to that time.

       On April 8, 2002, USCC filed its complaint in the district court, claiming

that the “Board violated the requirement of the Telecommunications Act that there


                                           -8-
be a written denial supported by substantial evidence contained in the written

record.” R., Doc. 1 at 3. USCC’s complaint addressed only the proposed 140

foot monopole tower, and it did not mention the proposed 120 foot sectional

tower. In order to remedy the alleged violation of the TCA, USCC requested “a

mandatory injunction . . . directing [the] Board to approve USCC’s application for

a . . . variance to locate a 140 foot monopole cellular transmission tower . . . on

[Johnson’s] Property in accordance with the site plan submitted by USCC.”        Id. at

4.

      On May 16, 2002, Mr. Johnson filed a motion to intervene as an additional

party plaintiff in the district court action, claiming that USCC was no longer

protecting his interests since it had recently negotiated the water tower lease with

the City of Seminole. Like USCC’s complaint, Mr. Johnson’s motion to intervene

addressed only the proposed 140 foot monopole tower. In addition, Mr. Johnson

informed the district court that “the causes of action asserted by Intervenor[] are

identical to the causes of action asserted by USCC in [its] complaint against the

City.” R., Doc. 5 at 4. On June 4, 2002, the district court granted Mr. Johnson’s

motion to intervene.   4




4
       In its complaint, in addition to the claim under the Telecommunications
Act, USCC also asserted the following claims against the Board: (1) federal and
state due process and equal protection claims; and (2) a state-law claim for
violating the City of Seminole’s zoning regulations. In this appeal, Mr. Johnson
                                                                      (continued...)

                                          -9-
      Subsequently, on August 2, 2002, the district court entered a minute order

stating the following:

      The Court finds that the Board violated the Telecommunications Act
      of 1996, by failing to set forth written findings of fact, based on
      substantial evidence contained in a written record, supporting its
      decision.

      The Board shall have twenty (20) days, or until August 22, 2002, to
      provide such a written decision . . . . after which the Court will
      perform an expedited review, as contemplated by the Act, of the
      merits.

R., Doc. 31. In response to this order, the Board prepared a formal written

decision, and the decision was submitted to the district court on August 22, 2002.

      In its written decision, the Board denied the requested variance for the

proposed tower based on its finding that “the variance cannot be granted without

undermining the public safety . . . .” Aplt. App. at 230. With regard to the issue

of public safety, the Board elaborated on its reasoning as follows:

             The Board of Adjustment further finds that the subject tract of
      land is far too small to construct a tower 140’ in height. . . . Even
      using the entire Johnson tract as the subject tract, [USCC] would
      require a variance of 118’, which is equivalent to 85% of the tower’s
      height. Applicant presented evidence regarding the stability and
      strength of the proposed monopole tower and the unlikelihood of it
      falling. The Board is not overly impressed with this evidence.
      [USCC] presented letters written by a contract administrator of the
      tower manufacturer and presented photographs of towers that had


4
 (...continued)
has abandoned these other claims. As a result, this appeal involves only Mr.
Johnson’s claim under the Telecommunications Act.

                                        -10-
      been constructed in other cities without setback restrictions. The
      Board remains unconvinced that the failure of the tower is an
      impossible occurrence. However, we find in the information
      provided that the setback area, or what might better be referred to as
      a “safety area,” is not so much to protect the public from towers
      failing, but to protect the public from ice which may form on and fall
      from the tower. This concern was raised several times during the
      discussions over this Application, but no solution was ever reached
      or suggested. It still appears that a setback or safe zone may be the
      best means to protect the public when a site abuts a residentially
      zoned property or when the site abuts a street or alleyway. . . . The[]
      facts suggest that members of the public would be in close proximity
      to the tower on a regular basis. Even if the tower is impervious to
      collapse, a fact the Board is unwilling to concede, the concern over
      ice falling off the tower remains a significant, yet unanswered
      concern. We do not, therefore, consider the variance to be in the best
      interest of the public.

             ....

             . . . In this case it is the issue of public safety . . . that most
      concerns the Board. While [USCC] has addressed the issue of the
      tower falling to some degree, it has failed to adequately satisfy the
      Board. It has failed to address the Board’s concern over ice forming
      on the tower and then falling on pedestrians, buildings, and passing
      vehicles at all.

Id. at 230-32.

      On September 18, 2002, the district court entered an order denying Mr.

Johnson’s request for injunctive relief under the TCA, finding that “[b]ased on

the written findings submitted by the Board, . . . the Board has supported its

decision by substantial evidence in compliance with the Act.” R., Doc. 39 at 4.



      C. Analysis.

                                          -11-
      1. Standing and Mootness.

      Despite the fact that USCC no longer has any plans to build a tower on Mr.

Johnson’s property, Mr. Johnson has suffered an injury for purposes of

establishing Article III standing, and his application for a variance is not moot.

To begin with, after the Board denied the requested variance, USCC decided not

to exercise its option to lease a portion of Mr. Johnson’s property for construction

of the proposed tower.   See USCC’s Motion to Dismiss Appeal, Ex. A at 2-3.

Even though USCC only had an option to lease Mr. Johnson’s property for the

installation of its antennas, Mr. Johnson therefore lost a potential future income

stream, and there is no question that his loss is traceable to the actions of the

Board.

      Mr. Johnson, who was a co-applicant for the variance, has suffered a

continuing injury that this court could presently redress by granting the requested

injunctive relief under the TCA. Most importantly, although the potential worth

of the variance is obviously much more speculative now that USCC is out of the

picture, the variance is still an asset with potential future value, and the Board has

failed to demonstrate either: (1) that USCC’s withdrawal from the project raises a

legal impediment to the Board now granting the variance to Mr. Johnson as the

sole applicant; or (2) that there are any provisions of local or state law which

would prevent Mr. Johnson from constructing a tower on his property if the


                                         -12-
variance was granted. Consequently, despite the changed circumstances

pertaining to USCC, this appeal still presents a live case or controversy for

purposes of Article III.

      2. Merits.

      We conclude that there is substantial evidence in the record to support the

Board’s denial of the requested variance from the City’s setback requirements,

and we reject Mr. Johnson’s claim that the Board applied an ad hoc rationale to

deny the variance. Applying our own Tenth Circuit precedent, we emphasize that

the burden fell squarely on USCC and Mr. Johnson with respect to meeting

certain ordinance requirements, including showing why co-location was not an

option or establishing an undue hardship existed with respect to the specific site

selected. We also reject any inference that the Board was responsible for

providing expert evidence to support its denial.

      To begin, the variance application and its attached documents indicated the

tower would be placed on a 50-foot by 50-foot site owned by Mr. Johnson, but

they did not explain why co-location through use of existing towers would not

meet service needs, even though the ordinance at issue specifically states “[t]he

application should look at co-location on an existing tower, and if not feasible,

indicate why it is not feasible.” Aplt. App. at 179(n); id. at 4, 8, 11, 177. These

documents also did not disclose why denial of a variance for the Johnson site


                                        -13-
would create an unnecessary hardship, as required by the local zoning code, which

states variances are granted in individual cases only where “unnecessary

hardship” will result, and “[r]elief, if granted, would not cause substantial

detriment to the public good or impair the purposes and intent of the zoning

regulations.” Id. at 181-83 and § 12-125 (¶¶ A-D, F).

      It is clear the Board and its staff considered these and several other factors

in advance of denying the variance. Early in the application process, on

November 26, 2001, an attorney for USCC sent the Seminole City Planner and

Director of Community Services, Buster Wilcox, a letter on placement of the

monopole tower on the Johnson site. Id. at 156-57. He generally stated: 1) a

tower was necessary on the Johnson site because the site was .5 miles northwest

of the search ring identified by USCC engineers and below the needed elevation;

2) the city water tower did not meet the wind speed and ice specifications defined

in the ordinance; and 3) the possibility of co-location on an existing cellular tower

would not meet its need for providing coverage of all the highways in and around

Seminole. Id. He did not explain or discuss in detail why these or other co-

location towers or alternative property sites were not feasible to service those

areas, but attached an affidavit of an Associate Radio Frequency Engineer which

simply stated, “the proposed tower is necessary to provide cellular service in an

area where there is inadequate service.” Id. at 159. Later, in a December 10,


                                         -14-
2001 letter, a representative of USCC sent the City a letter explaining why the

selected location met the topographical and geographical factors needed, but it

again failed to discuss why co-location or alternative locations were not available.

Id. at 151-55. Finally, on January 29, 2002, the manufacturer of the proposed

monopole tower sent a letter generally stating it did not expect the monopole to

fail, it had no record of failure or collapse, that catastrophic wind conditions such

as those experienced in a tornado may result in damage or distortion of the

monopole tower, and that in the unlikely event of failure it would mostly likely

bend or buckle, collapsing at the section points. Id. at 74.

      Armed with this information, staff recommended against a variance at the

Board meeting on January 31, 2002, giving as reasons: 1) the purpose of setback

is for safety reasons; 2) the 140-foot tower would be within 40 to 50 feet of the

west property line, so if it fell over, 100 feet of it could fall on other structures or

citizens; and 3) the manufacturer gave unconvincing assurances the tower would

not fall over. Id. at 19-20. Staff also suggested other alternative locations

existed, which USCC “found not satisfactory for location of a tower by [USCC]

engineers.” Id. at 20. Ultimately, the Board agreed to table a vote for further

consideration, noting the City of Seminole is pro business and volunteering to

compare its setback ordinance with other cities and “get another engineering

opinion to determine if our ordinance is excessive.” Id.


                                           -15-
      On February 14, 2002, prior to the next Board meeting on the matter,

Director Buster Wilcox sent a letter to the Board and USCC in a clear attempt to

address: 1) the safety and other concerns raised by the variance request;

2) USCC’s claim unsatisfactory alternatives existed; and 3) the Board’s decision

to compare its setback ordinance with other cities and get an opinion on whether

its setback requirement was excessive. Id. at 25-27. The letter began with

Director Wilcox identifying the five conditions required to be satisfied by local

governments under the Telecommunications Act in decisions concerning the

siting of towers and how the City satisfied, or intended to satisfy, those five

conditions or requirements. Id. at 25-26. With respect to the Act’s requirement

that denials must be “in writing and supported by substantial evidence contained

in a written record,” the letter stated it intended to meet such requirement in the

event of denial by providing USCC with: 1) a copy of the minutes of the Board

meeting of such denial; and 2) a copy of “this recommendation.” Id. at 26.

Neither USCC nor Mr. Johnson objected to this means of meeting the “in writing”

requirement for its denial.

      Next, Director Wilcox’s February 14, 2002 letter recommended denial of

the variance. This letter sets forth many of the reasons for denial of the requested

variance that were considered by the Board before its final vote. Director Wilcox

listed the following reasons for denying a variance, id. at 26-27:


                                         -16-
      1) the variance would discriminate against another cellular company which

wanted to put a monopole tower in town and, when informed of the setback

requirements, placed its tower on land complying with such requirements;

      2) the setback of 110% of the height of the tower was reasonable when

compared with the attached Oklahoma Municipal League (OML) recommendation

of the same 110% height setback requirement, and the City of Tulsa’s existing

ordinance which also set out a 110% height setback requirement;

      3) when asked to comment on the setback ordinance, Doug McCleary of

Myers Engineering “stated basically the same info we received from OML 5 and

another statement that ‘anything can fall’”;

      4) a tower could cause the City of Seminole to lose needed housing units

given the north side of the property was zoned for two-family dwellings and at

one time a developer was going to build duplexes on a vacant lot in that area;

      5) the engineer’s plans were not fully stamped;

      6) the manufacturer’s letter contained statements too vague and

non-committal, including, for example, that “wind conditions . . . experienced in a



5
      As discussed later, the OML information and sample ordinance referred to
in and attached to the letter recommended, for safety reasons, “fall zones range
from a set back distance equal to 110% of the height of the tower to 50% of the
height,” or equal to its height if, like here, it abutted a residentially zoned
property or a street, and it identified as a safety issue the risk of falling debris
from towers, including ice. Aplt. App. at 46, 67.

                                        -17-
tornado . . . may result in damage,” which arguably is a legitimate concern in

Oklahoma. The letter also mentioned it was unlikely a vehicle would hit a

two-story structure, “but one did,” and that the strongest statement of no record of

failure or collapse of a monopole tower was also vague because of the relatively

short life of most cell towers;

      7) many cities have declared a moratorium on construction of such towers

“until the problems are resolved,” but instead of a moratorium and because

Seminole is pro business, he would simply encourage following the ordinance;

      8) Seminole encourages co-location of antennas on existing structures, and

alternatives were available, including placement on water towers, other buildings,

telephone poles, and existing radio antennas, and the Director had “heard nothing

about U.S. Cellular collocating on the Cellular One tower”;

      9) to meet the City’s ordinance for a 140-foot monopole, the tower would

need a little over two acres of land, and several alternative locations existed

“around town” where a variance would not be needed to meet the setback

requirements for such a structure; and

      10) if allowed, “we can expect other cell companies to place more towers in

areas where setback requirements cannot be met. This would set a precedence

whereby we could not discriminate against others. We would be inundated with

unsightly towers.”


                                         -18-
      Director Wilcox’s letter also referred to attached OML information entitled

“Local Officials Guide -- Siting Cellular Towers,” and Director Wilcox informed

the reader it “contains much more information.” Id. at 26. In that document, in a

bolded “Safety” section, it explains setbacks “establish safe zones for falling

tower debris or collapse.” Id. at 46. Other information contained with the OML

sample ordinance states a setback “is intended to provide a safety area in case [of]

tower failure or, more likely to occur, the area in which ice will fall from the

tower.” Id. at 67. It also explains “[a] setback of at least the height of the

proposed tower is required when the site abuts a residentially zoned property or

when the site abuts a street.” Id. Clearly, the reasons for Director Wilcox’s

recommended denial, which the Board most certainly considered, do not appear to

be based solely on collapse of the tower, and his letter did not recommend a

blanket prohibition on towers within the City, but indicated co-location

opportunities or alternative locations existed which would not require a variance.

      The record does not contain a response from USCC to Director Wilcox’s

letter, but apparently some communication occurred to which Director Wilcox

responded. On February 27, 2002, the Director sent another letter to USCC

asking for clarification. Id. at 73. First, he noted the reason USCC gave for its

inability to co-locate with the other communications company tower was that it

was not within the engineering search ring, but Director Wilcox noted several


                                         -19-
public land sites within the engineering search ring had elevations in excess of

900 feet above sea level and would not require a variance. Id. Director Wilcox

also explained USCC had provided no documentation to support its claim it could

not use existing water towers because they did not meet OSHA requirements or

wind speed and ice specification requirements. Id. He also pointed out the City

of Seminole was concerned the proposed tower would detract from the City’s

aesthetics. Id. Finally, he stated variances should only be granted when

absolutely necessary and safe, and that a shorter tower could still fall to the center

line of Eureka Street and kill or injure citizens and create liability for the City.

Id. Nothing in the record shows USCC or Mr. Johnson specifically addressed or

responded to Director Wilcox’s questions or clarification requests.

      At the next Board meeting, on February 19, 2002, the city attorney advised

the ordinance was legal and had “no problem with existing ordinance[s].” Id. at

21. At that time, “US Cellular representatives then decided to change to a

sectional tower,” at which point discussion on the tower was continued. Id.

However, USCC and Mr. Johnson never filed a new application or amended the

monopole tower application to change their request to a variance for a sectional

tower. Aplee. Br. at 6. On March 4, 2002, the manufacturer sent a letter to

USCC concerning the sectional tower, stating “[w]hen steel becomes overstressed

it does not suddenly break; it will bend and buckle. Therefore, in the unlikely


                                          -20-
event of failure, the tower would collapse within 50% of the overall tower

height.” Aplt. App. at 75 (emphasis added.)

       On March 14, 2002, the Board met and denied a variance for the newly

proposed 120-foot sectional tower on grounds it still did not meet setbacks

required by the ordinance and “could fall to the center of Eureka Street and across

the alley to the west. Also, the tower could fall over 50’ of Bill’s Garage.” Id. at

23. In other words, when contemplating the possibility of a 50% collapse as

indicated by the manufacturer, a 120-foot tower would bend over Bill’s Garage,

an occupied building. The Board minutes further stated, “[t]he locations are just

not big enough to construct a 120’ sectional tower, nor a 140’ monopole tower.”

Id. at 23-24. The Board then denied a variance for the 120-foot sectional tower,

after which it separately voted to deny a variance for a 140-foot monopole tower.

Id. at 24.

       While the Board meeting minutes and Mr. Wilcox’s letters and attachments

were not initially condensed into a more formal denial document, they adequately

describe the reasons for denial sufficient for a court to evaluate whether

substantial evidence in the record supported such denial. To insist on a more

detailed description of the reasons for denial would place an undue burden on lay

zoning boards. As explained by another court considering denial of a variance for

a communications tower, “[l]ocal zoning boards are lay citizen boards, and while


                                         -21-
their decisions must be in writing, the boards need not make extensive factual

findings in support of their ultimate decision.” Second Generation Props., L.P.

v. Town of Pelham, 313 F.3d 620, 629 (1st Cir. 2002). Stated another way,

“council members . . . are not technocrats, and substantial evidence review does

not require that the arguments and determinations be stated with exacting

precision so long as the ultimate conclusion is undergirded by reasonable

evidence.” United States Cellular Corp. v. City of Wichita Falls, Tex., 364 F.3d

250, 259 (5th Cir. 2004).

      Nonetheless, following the district court’s directions on remand, the Board

issued a more formal written denial incorporating the facts, reasons and

conclusions in support of its denial of the requested variance, which included

reasons previously considered:

      1) In the highly unlikely event of failure, the manufacturer expected the

tower to collapse at the section points and within 50% of the overall tower height.

Aplt. App. at 228.

      2) Variance requests were 118 feet on the west property line, 76 feet on the

east property line, and 49 feet on the south property line, as well as 110 feet from

Bill’s Garage and 20 feet from Movie Stars Video Rental. Id. The north portion

beyond the property line was zoned R2 for two-family dwellings, and “[t]he

proposed tower would be located 19.4’ from the North property line . . . [and] 25’


                                         -22-
from the East and West property lines.” Id.

      3) Pursuant to the local zoning code, variances are granted in individual

cases of “unnecessary hardship,” and USCC and Mr. Johnson provided no

evidence a) of extraordinary or exceptional conditions related to the property’s

size, shape or topography; b) of creation of an unnecessary hardship as a result of

any particular or exceptional situation or condition of the property; or c) that the

variance could be granted without undermining the public safety and welfare. Id.

at 228-32.

      4) A 140-foot tower would require a setback of 168 feet on each side of the

property, which is impossible on a tract of 50 feet by 50 feet, and the

manufacturer’s unimpressive evidence regarding the stability and strength of the

proposed tower left the Board “unconvinced that the failure of the tower is an

impossible occurrence.” Id. at 230. The Board also found the safety area was

“not so much to protect the public from towers failing, but to protect the public

from ice which may form on and fall from the tower” and that “[t]his concern was

raised several times during the discussions over this Application, but no solution

was ever reached or suggested.” Id. It also determined the setback or safe zone

may be the best means to protect the public when a site abuts a residentially-

zoned property or a street or alleyway. Id. at 230-31. It noted the tower would be

just 30 feet from Bill’s Garage and 90 feet from the center of Eureka Street,


                                         -23-
meaning the public would be in close proximity to the tower on a regular basis.

Id. at 231.

      Because many of the reasons listed in the formal written denial document

are identical or similar to those outlined in the Board’s meeting minutes and

Director Wilcox’s February 14, 2002 letter and attachments, they do not establish

an improper attempt by the Board to justify its decision on grounds different than

those previously considered or otherwise equate to an impermissible ad hoc

rationale. As to the ice issue, the referenced OML information recommended

setbacks to address falling debris as well as ice and was sent to both the Board

and USCC. The fact ice was not mentioned in the Board meeting minutes does

not mean it was not of concern early on or not a reason, in part, for any Board

member’s denial. Furthermore, with respect to the tower collapse issue, in this

case, the Board was not prohibiting any tower in the City, but merely disallowing

placement of a tower in one specific location, based in part on a reasonable

concern that if one-half of the tower collapsed due to a tornado or other reason, it

might collapse on a regularly traversed street or an occupied building or near a

residentially-zoned area. In addition, the record patently supports the

determination USCC and Mr. Johnson provided no evidence of an unnecessary

hardship with regard to the site location or, in other words, they provided no

evidence showing why co-location on other existing towers or alternative sites


                                         -24-
would not suffice.

      The issue of ad hoc rationalization and other issues presented in this appeal

are addressed in our decision in United States Cellular Telephone of Greater

Tulsa, L.L.C. v. City of Broken Arrow, Oklahoma, 340 F.3d 1122 (10th Cir. 2003).

While the record in that case was more comprehensive, its holdings suggest the

Board did not: 1) impermissibly consider ad hoc factors; 2) have the burden with

respect to issues of co-location, alternative locations, or undue hardship; 3) need

to obtain expert evidence to support its denial of the variance; or 4) fail to rely on

sufficient reasons for denial to meet the substantial evidence requirement. Id. at

1133-38.

      To begin, in the Broken Arrow case, U.S. Cellular filed applications to

construct cellular transmission towers, which went through the planning

commission and then to the city council prior to denial. Id. at 1124-25.

Regarding the first 120-foot monopole application, the city planning director, in

his written recommendation in an agenda packet, determined in part, like here,

that the tower location did not meet the minimum setback requirement (120% of

the tower’s height) and noted an alternative location existed for its placement. Id.

at 1126. At the planning commission meeting, U.S. Cellular claimed alternative

sites did not provide sufficient coverage, but, like here, did not provide evidence

to substantiate its claim. Id. at 1127-28. The planning commission voted to deny


                                          -25-
the request and forwarded a report to the mayor and city council nearly identical

to the director’s agenda packet recommendation. Id. at 1128 & n.11. At the city

council hearing, members expressed concern regarding the monopole, adopted the

planning commission’s recommendation and then sent a letter to U.S. Cellular

setting forth grounds for denial. Id. at 1128-29. This written decision, sent

following the city council hearing, was intended to meet the provision in the local

ordinance that denial of an application “shall be conveyed to the applicant in

writing, together with the summary of the evidence which supports a denial of the

application.” Id. at 1124.

      In a similar procedural situation, the planning commission recommended

denial of another application by U.S. Cellular for a 240-foot tower. Id. at

1129-30. The director’s agenda packet listed, in part, two reasons for denial,

including the fact, like here, alternative sites existed close to the same location

and it was undesirable to locate a 240-foot tower adjacent to single-family homes.

Id. at 1129. In a recommendation almost identical to the director’s agenda packet

recommendation, the planning commission recommended denial to the mayor and

city council, after which they denied the application and then sent a letter to U.S.

Cellular listing the reasons for denial, including reasons addressed in the

director’s agenda packet. Id. at 1130-32 & n.18.

      Our court found no ad hoc reasons for denial. Id. at 1134-35. In so doing,


                                         -26-
we rejected U.S. Cellular’s assertion the only reasons which could be considered

were those discussed at the time of the city council’s voice votes and not in its

later written decisions. Id. at 1133-34. In so holding, we determined the written

decisions were not post hoc determinations because:

      1) the reasons set forth in the written decisions contained many of the same

reasons in the agenda packet which the planning director created at the beginning

of the application process and the planning commission considered before sending

the city council its recommendation containing the same information in the

agenda packet information. Id. at 1134-35;

      2) the ordinance allowed a written decision after the vote to meet the

self-imposed “in writing” requirement. Id. at 1135; and

      3) it would be unfair to assume each city council member who voted to

deny the application adopted only those reasons discussed at the hearing and, in

any event, the written denials which set forth in writing the city’s reasons for

denial removed the need for such speculation. Id.

      Arguably, similar circumstances exist in this case, so the reasons relied on

by the Board are not impermissibly ad hoc in nature. We have a prior staff

recommendation by Director Wilcox listing several reasons for denial, and even

though the minutes only cursorily refer to some of those reasons, we should not

assume any denial was based solely on the reasons listed in the minutes and not


                                         -27-
his letter. In addition, akin to the Broken Arrow ordinance setting out its own

method of compliance with the “in writing” requirement, Director Wilcox, in his

initial letter, set out how the Board would meet the “in writing” requirement

through the Board minutes and a copy of his written recommendation, to which

USCC and Mr. Johnson did not object. Finally, on remand, the Board formally

stated reasons for denial which included many of the reasons listed in the Board

meeting minutes and the Director’s recommendation, including references to the

OML information and sample ordinance which mentioned safety problems with

debris and ice.

      As to “substantial evidence” supporting the denials, in Broken Arrow this

court determined U.S. Cellular offered no evidence concerning the feasibility of

co-locating on another tower. Id. at 1137. We stated, “[t]o the extent U.S.

Cellular suggests that it was the City’s burden to come forward with evidence

concerning the feasibility of co-locating . . . we disagree. The Zoning Ordinance

explicitly places this burden on the applicant.” Id. We also said, “[w]e doubt that

Congress intended local zoning boards to pay for experts to prove that there are

alternative sites for a proposed tower,” and “firmly” rejected the district court’s

statement “[t]he opinions expressed by . . . officials about the existence of other

adequate existing locations amount to nothing more than ‘generalized concerns’

which are not adequate to fill the record with substantial evidence.” Id. at 1137-


                                         -28-
38. Finally, we determined the “substantial evidence” requirement does not

encroach on local land use regulatory power, but instead “[t]he reviewing court’s

task is to determine whether the [local authority’s] decision, as guided by local

law, is supported by substantial evidence.” Id. at 1133 (emphasis added,

quotations marks and citation omitted). Stated another way, we “may not

overturn the Board’s decision on ‘substantial evidence’ grounds if that decision is

authorized by applicable local regulations and supported by a reasonable amount

of evidence.” MetroPCS, Inc., v. City & County of San Francisco, 400 F.3d 715,

725 (9th Cir. 2005).

      In this case, the local ordinance placed the burden on USCC and

Mr. Johnson to explain why they could not co-locate on an existing tower, and the

record does not show they satisfactorily responded to staff’s questions or requests

for clarification on co-location. In addition, with regard to alternative property

site locations, nothing in the record shows USCC and Mr. Johnson established the

existence of an unnecessary hardship as required by local law or otherwise

sufficiently explained why alternative locations were insufficient. See also

Second Generation, 313 F.3d at 628, 635 (holding in case with “unnecessary

hardship” ordinance that communications company failed to show no other

feasible sites existed, or that the land at issue was the only location where a tower

could provide coverage to cover the gap area). Furthermore, under our own case


                                         -29-
precedent, it clearly was not the Board’s responsibility to get an expert opinion.

See Broken Arrow, 340 F.3d at 1137-38.

      In addition, even a cursory review of this and other circuit case law

suggests many of the Board’s listed reasons for denial, even when standing alone,

are sufficient to meet the substantial evidence requirement, so long as the town or

city did not impose a blanket prohibition on such towers. As one example, the

Fifth Circuit, in Wichita Falls, looked at the City’s reason for denial, based on the

fact a 90-foot tower, like here, failed to significantly conform to the setbacks

listed in its ordinance, noting:

      [The tower] would have required the City to reduce nearly every
      guideline listed in the ordinance. The proposed tower would have
      stood less than 62.8 feet from three of four property lines, less than
      300 feet from the nearest residential use, and less than 300 feet from
      the boundary of the nearest residential zone. Furthermore, some of
      the reductions sought by U.S. Cellular would have been considerable;
      the tower would have stood only 17.5 feet from one property line and
      only 25 feet from another. Thus, the evidence before the City
      Council showed that the proposed tower seriously failed to conform
      to the setbacks listed in [the ordinance].

364 F.3d at 253, 257 (emphasis added). The court determined it need not reach

the other reasons for denial as this reason alone constituted sufficient evidence

for denial, and that the determination was not whether the denial was “unwise”

but whether some reasonable evidence supported its conclusion. Id. at 259. Like

the Wichita Falls case, the variance requested here is also extremely substantial in

that “[t]he proposed tower would be located 19.4’ from the North property line

                                         -30-
. . . [and] 25’ from the East and West property lines.” Aplt. App. at 228. This,

together with the various safety and other reasons considered by the Board,

clearly demonstrates evidence “a reasonable mind might accept as adequate to

support the conclusion reached.” Broken Arrow, 340 F.3d at 1133 (quotation

marks and citation omitted).




                                        -31-
       For these reasons, we conclude that the Board did not violate the TCA’s

procedural requirements when it denied Mr. Johnson’s request for a variance from

the City’s setback requirements, and we therefore AFFIRM the judgment of the

district court.


                                              Entered for the Court
                                              PER CURIAM




                                       -32-